United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20409
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SANTIAGO MARTINEZ-GALVAN,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:03-CR-463-ALL
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Santiago Martinez-Galvan (Martinez) appeals the sentence

imposed following his guilty plea to being an alien in possession

of a firearm.   He argues that the district court’s reliance on

hearsay testimony for purposes of assessing a four-level increase

pursuant to U.S.S.G. § 2K2.1(b)(5) violated his Fifth and Sixth

Amendment rights to due process and to confront adverse




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20409
                                 -2-

witnesses.    Martinez’s claim is foreclosed by United States v.

Navarro, 169 F.3d 228, 236 (5th Cir. 1999), which held that

“there is no Confrontation Clause right at sentencing.”

       Martinez also argues that the U.S.S.G. § 2K2.1(b)(5)

enhancement violated his Sixth Amendment rights pursuant to

United States v. Booker, 125 S. Ct. 738 (2005).     As Martinez

failed to raise this claim in the district court, our review is

for plain error.    See United States v. Mares, 402 F.3d 511, 520

(5th Cir. 2005), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).

       Martinez meets the first two prongs of the plain error test

because the enhancement was based on facts found by the district

court, which constitutes obvious error after Booker.     See id. at

521.    Nevertheless, Martinez’s Booker claim fails at the third

step of the plain error test because he has not shown that the

error affected his substantial rights.     There is no indication in

the record that the district court would have imposed a lower

sentence under an advisory as opposed to a mandatory Sentencing

Guideline regime.    See id. at 522.

       AFFIRMED.